The master’s report was read by Gen. C. C. Pinck-ney, and ordered to be confirmed by consent; and that the balance of money in the hands of the defendant be paid to 77, - the master, to be by him put out to interest, on security, subject to the further order of the court.
*116SEPTEMBER. 1785.
CASE XVII.
Reg. book, ’
A petition signed by W. Drayton and St. Drayton wag p1.egented by Mr. Bee, praying that a commission in nature of a writ de lunático enquirendo may issue, to en-qU}re 0f tl,0 lunacy of Thomas Drayton. — Whereupon, on motion of Mr. Bee, and on reading the affidavits of doctor Turnbull, and John Pritchard the goaler, ordered that the commission do issue.